                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

 DON B. CHAE,                               §
                                            §
        Plaintiff,                          §
                                            §    Civil Action No. 3:19-CV-00157-X-BK
 v.                                         §
                                            §
 AMERICAN FIDELITY ASSURANCE                §
 COMPANY,                                   §
                                            §
        Defendant.                          §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge. Accordingly, the defendant’s Motion for Summary

Judgment [Doc. No. 28] is GRANTED.

      IT IS SO ORDERED this 10th day of March 2020.




                                                _________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE




                                        1
